DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/25/2021.
Claims 13-16 and 18-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2008/0302030) in view of Kuse et al. (DE202012011524 with provided machine English translation) and Tamura et al. (US 5,122,861).
Addressing claims 13-15 and 20, Stancel discloses a planar (figs. 1 and 13) or arched (fig. 12) solar module comprising a PV light converter 258 (fig. 13) converter with a sandwich of glass 254 [0073], and plastic or a further glass layer 264 [0073], wherein an edge of the solar module is buttressed with a stone frame 270 consisting of natural stone (paragraph [0052] discloses the tile or the claimed frame is made of stone, marble or granite).
Stancel further discloses the frame is surface treated to improve durability [0052].

Stancel is silent regarding the frame borders are stabilized with a layer of fiber material in the claimed manner and the frame is hard-glued to the solar module with duroplastic epoxy resins.

Kuse discloses stabilizing the borders of the granite slab 1 with a layer of fiber material 2, said layer of fiber material being within the borders of the stone frame or at the downside of the stone frame (fig. 1).  Furthermore, the layer comprising the stabilized granite slab is used for supporting photovoltaic cell 10.  The layer of fiber material 2 is located in a parallel configuration to the level of the granite slab 1 (fig. 1) and in a longitudinal orientation in the direction of the slab border (fig. 1).  The fiber layer material is a resin bonded carbon fiber composition [0007].  The granite slab is under pre-stress from the fiber layer (paragraphs [0007 and 0010] disclose the fiber layer put the granite slab under pre-tension that is the equivalence pre-stress).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Stancel with the layer of fiber material arranged in the configuration disclosed by Kuse in order to significantly improve the durability of the granite frame by improving the mechanical and tensile strength of the granite frame (Kuse, [0007-0010]). In the modified module of Stancel in view of Kuse, in which the layer of fiber material is used to pre-stress and stabilize the granite frame, the layer of fiber material is located in a parallel configuration to the level of the granite frame and in a longitudinal orientation in the direction of the granite frame similarly to the way in which the layer of fiber material 2 is arranged relative to the granite slab shown in Kuse’ fig. 1.

Tamura discloses using thermosetting epoxy resin 4 to bind the photoelectric conversion element to the frame 5 (abstract and fig. 1).  The thermosetting epoxy resin 4 is hardened to solidify the bond between the photoelectric conversion and the frame (figs. 8-9 and 11).  The frame 5 being bonded to the photoelectric conversion element via the hardened thermosetting epoxy resin is the analogous structure to the frame being hard-glued to the solar module with duroplastic epoxy resin.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Stancel in view of Kuse with the thermosetting epoxy resin between the frame and the solar module as disclosed by Tamura in order to adhere the solar module to the frame as well as improving moisture resistance and reliability of the solar module (Tamura, Abstract).

Addressing claim 18, Stancel discloses the grooves (36 and 38 in fig. 1) formed in the frame as the structural equivalence to the claimed mounting arrangements to secure the solar modules with the help of stone frames on walls or other façade fixtures.

Addressing claim 19, Stancel discloses in fig. 14 multiple solar modules are formed together which reads on the limitation of current claim because the limitation reciting the location “a house front”, at which the multiple solar modules are situated, does not structurally differentiate the claimed solar modules from those of the prior art.  Stancel discloses the solar modules are mounted on the roof; therefore, the solar modules of Stancel are formed in a house front when they are arranged on the roof facing the front of the house. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2008/0302030) in view of Kuse et al. (DE202012011524 with provided machine English translation) and Tamura et al. (US 5,122,861) as applied to claims 13-15 and 18-20 above, and further in view of Schmidt (DE10046126).
Addressing claim 16, Stancel discloses sockets for establishing electrical connection between adjacent solar modules (figs. 17-18).  The attachment between the socket of one solar module to a complementary structure of the adjacent solar module corresponds to the fastening of current claim; therefore, the socket for establishing said connection is the structural equivalences to the claimed fastening socket of current claim.

Stancel is silent regarding fastening rockets made of stainless steel.

Schmidt discloses sockets 20 for establishing electrical connection between solar modules; wherein, the sockets are made of stainless steel [0064].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sockets of Stancel with the known stainless steel socket material disclosed by Schmidt in order to obtain the predictable result of utilizing socket for establishing electrical connection between solar modules (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 12/25/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 13-15 and 18-20 as being unpatentable based on the teaching of Stancel and Kuse, the Applicant argued that Stancel does not teach a stone frame consisting of natural stone as recited in the pending claims.  The argument is not persuasive because Stancel discloses the frame is made of stone, marble or granite [0052], which are the same natural stone materials as those of current application.  Therefore, it is unclear as to how the present application indicates marble and granite as natural stones yet the Applicant argued that the same marble and granite materials disclosed by Stancel are not natural stone materials.
The Applicant further argued that the Kuse reference is related to the development of railway sleepers and one of ordinary skill in the art would not have found it obvious to modify the stone frame of Stancel with the layer of fiber material disclosed by Kuse to arrive at the claimed invention.  The argument is not persuasive because Stancel already expresses the desire to improve the durability of the stone frame.  Kuse discloses stabilizing, which is analogous to improving durability, a stone layer via a layer of fiber material.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the stone frame of Stancel with the layer of fiber material disclosed by Kuse to improve the stone frame’s durability.  Stancel and Kuse are analogous arts in that they both disclose granite layers with improved durability.
The Applicant further argued that Stancel and Kuse do not disclose “the frame is hard-glued to the solar module”.  The argument is moot in view of the disclosure of Tamura, which is cited and relied on for the first time in this Office Action as necessitated by amendment.  Furthermore, thermosetting epoxy resin that is hardened to bind the photoelectric conversion element and the frame as disclosed by Tamura is the structural equivalence to the claimed duroplastic epoxy resin for hard-glue the frame to the solar module as required by claim 20.
The Applicant’s argument regarding the rejection of claim 16 is not persuasive because the argument regarding the rejection of claim 13 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/11/2022